NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-SEP-2020
                                            08:47 AM



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


 NAM KI HOON, YONG CHANG HA, BERNARD TABLADILLO, PAUL PESTILLI,
         Plaintiffs/Counterclaim Defendants/Appellees, v.
      JH WAIPAHU, LLC, domestic limited liability company;
         HC DRIVE-IN INC., a domestic profit corporation,
          Defendants/Counterclaim Plaintiffs/Appellants;
     JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATIONS 1-10;
 DOE PARTNERSHIPS 1-10; DOE UNINCORPORATED ORGANIZATIONS 1-10;
           and DOE GOVERNMENTAL AGENCIES 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC171000924)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
    (By: Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal (Stipulation), filed September 11, 2020, by Defendants-
Counterclaim Plaintiffs/Appellants JH Waipahu, LLC, and HC Drive-
In Inc., the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) the parties stipulate to
dismiss the appeal and bear their own attorneys' fees and costs;
(3) the Stipulation is dated and signed by counsel for all
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

parties appearing in the appeal; and (4) dismissal is authorized
by Hawai#i Rules of Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed.
          DATED:   Honolulu, Hawai#i, September 16, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2